249 S.W.3d 260 (2008)
STATE of Missouri, Respondent
v.
Alvin Odell BROWN, Appellant.
No. WD 68088.
Missouri Court of Appeals, Western District.
April 8, 2008.
Irene Karns, Columbia, MO, for appellant.
Shaun Mackelprang, Jefferson City, MO, for respondent.
Before HOLLIGER, P.J., LOWENSTEIN and NEWTON, JJ.

ORDER
PER CURIAM.
Alvin Brown appeals his conviction, after a jury trial, for unlawful use of a weapon in violation of Section 571.030 RSMo (2000). Brown contends that the trial court plainly erred in not declaring a mistrial, sua sponte, after a witness testified to Brown's use of racial slurs during his arrest and that the jury reached their verdict based on emotion rather than deliberating on the evidence. As the jury had already indicated during voir dire that it could be fair and impartial in light of evidence of Brown's use of racial slurs, Brown's claim is without merit. As a published opinion would serve no jurisprudential purpose, the parties have been provided a memorandum setting forth the court's reasoning.
Judgment affirmed. Rule 30.25(b).